                        Case 8:21-cv-00863-TDC Document 16 Filed 05/07/21 Page 1 of 4
                         PRINCE GEORGE'S COUNTY GOVERNMENT
                                                     OFFICE OF LAW
Angela D. Alsobrooks                                                                                       Deputy County Attorneys
 County Executive                                                                                                  Sean G. Dixon
                                                                                                               Andrew J. Murray
 Rhonda L. Weaver                                                                                                Joseph C. Ruddy
  County Attorney

                                                           May 7, 2021




           The Honorable Theodore Chuang
           The United States District Court for the District of Maryland
           6500 Cherrywood Lane
           Greenbelt, Maryland 20770

                       Re: Jermall West v. Prince George’s County, Maryland,
                          Case No. 21-cv-863-TDC

           Dear Judge Chuang:

                  This letter is written to advise the Court of Defendant Prince George’s County,
           Maryland’s (hereinafter the County) intent to file a motion to dispositive motion.
           The Complaint filed by Jermall West, a former detainee at the Prince George’s
           County Detention Center, arises from his required quarantine due to his COVID-19
           diagnosis on the same day bond was paid on his behalf and his lack of a safe place
           to quarantine. The Complaint asserts three claims based on violations of his
           constitutional rights pursuant to 42 U.S.C. §1983. Specifically, Mr. West asserts
           that the County violated his Fourth Amendment Rights against unreasonable seizure
           (Count I), substantive due process rights (Count II) and procedural due process rights
           (Count III). The County’s motion will seek dismissal or judgment in its favor on all
           claims.

                  Based on the facts alleged in the Complaint, Jermall West entered the Prince
           George’s County Detention Center (PGCDOC) following his arrest on January 9,
           2020. Following a series filed motions and bond hearings, the Court ordered West
           release on bond on April 1, 2020. On April 3, 2020, bond was paid on West’s behalf;
           however, COVID-19 testing at the detention center revealed that West was positive
           for the virus. Then-Director of the Prince George’s County Detention Center, Mary
           Lou McDonough, contacted West’s mother with whom he resided and informed her
           of his diagnosis and require 14-day quarantine. West’s mother informed Ms.

                                Wayne K. Curry Administration Building, 1301 McCormick Drive, Suite 4100
                                                        Largo, Maryland 20774
                                               Phone (301) 952-5225 Fax (301) 952-3701
                                                   www.princegeorgescountymd.gov
        Case 8:21-cv-00863-TDC Document 16 Filed 05/07/21 Page 2 of 4



McDonough that West could not come home. Attempts were also made to have Mr.
West stay with his brother and quarantine there but were unsuccessful. Thus, West
was quarantined in the medical unit in the detention center until his release on April
16, 2020.

       The motion filed by the County would contend that this Court lacks subject
matter jurisdiction based on the Complaint’s failure to state a claim upon which relief
may be granted. In the alternative, the County contends that it is entitled to
judgement as a matter of law. First, the Complaint fails to state a claim against
Prince George’s County, Maryland when it fails to properly plead a Monell claim.
It is well established that “plaintiff must plead and prove the existence of an official
policy or custom that is fairly attributable to the municipality and that proximately
caused the deprivation of rights.” Semple v. City of Moundsville, 195 F.3d 708, 712
(4th Cir. 1999); see generally Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-695
(1978). The Monell requirement for municipal liability under Civil Rights Act of
1861 [42 U.S.C.A. § 1983] that the particular policy be the “moving force” behind
a constitutional violation; there must at least be an affirmative link between the
policy alleged in the particular constitutional violation at issue. City of Oklahoma
City v. Tuttle, 471 U.S. 808, 105 S. Ct. 2427, 85 L. Ed. 2d 791 (1985). In other
words, there must be a definite causal link between the deprivation of a federal right
and the execution of a specific governmental policy responsible for that alleged
deprivation. Monell, 436 U.S. at 690-95.

        Here, Mr. West contends that after he tested positive for COVID-19, Director
McDonough contacted his mother and brother notifying them of his diagnosis and
require quarantine and told that he could not come home or to his brother’s residence.
(ECF 1, ¶¶ 21-25.) West had no other safe place to go upon his release and Director
McDonough decided to keep him in jail. (ECF 1, ¶¶ 26-27.) This Court can take
judicial notice that the COVID-19 pandemic that has struck our country, state, and
county is a novel virus that no one was prepared for. Like this virus, Mr. West’s
predicament was a case of first impression and did not establish a policy, but instead
illustrated a need for a policy to be developed. Plaintiff only identifies his own
incident to establish an unconstitutional policy. During the year since COVID-19
pandemic struck Prince George’s County, Plaintiff fails to even assert than any other
detainee was subjected to this “policy.” Moreover, a single instance of over-
detention due positive test result for novel virus at the beginning of a pandemic and
no safe place to quarantine cannot, by definition, equate to the “widespread and
permanent” practice necessary to demonstrate a custom attributable to the County.
Greensboro Prof. Fire Fighters Ass’n, Local 3157 v. City of Greensboro, 64 F.3d
962, 967 (4th Cir. 1995) (affirming summary judgment in light of only two (2) prior
                                           2
        Case 8:21-cv-00863-TDC Document 16 Filed 05/07/21 Page 3 of 4



similar incidents). Based on the above, Mr. West’s Complaint fails to state a claim
upon which relief may be granted on the grounds that he failed to properly plead a
Monell claim against the County.

       In Count I, Mr. West contends that his Fourth Amendment rights against
unreasonable seizures was violated when the detention center failed to release him
when his bond was paid. (Doc. 1, ¶¶ 46-48.) “At the adoption of the Fourth
Amendment, a ‘seizure’ was the “act of taking by warrant” or “of laying hold on
suddenly”—for example, when an “officer seizes a thief.’” Torres v. Madrid, 141
S. Ct. 989, 995 (2021)(citing 2 N. Webster, An American Dictionary of the English
Language 67 (1828) (Webster)). In the present case, Mr. West clearly was already
in the custody of the County. They did not seize him. They did not take him by
warrant. There was no trip to the police station for the prosecution of a crime. This
is a case of over-detention caused by exigent and extreme circumstances. The Fourth
Amendment is not applicable and Plaintiff’s claim must be dismissed.

       In Count II, Mr. West contends that this substantive due process rights were
violated when the County failed to release him upon payment of bond. (Doc. 1, ¶¶
50-52.) The substantive due process standard differs slightly depending on whether
a claim is brought by a pretrial or post-conviction detainee. See Dilworth v. Adams,
841 F.3d 246, 251-52 (4th Cir. 2016). “Typically, a substantive due process claim
pursued by a pretrial detainee challenges the general conditions of confinement or
the treatment of detainees in a specific facility.” Williamson v. Stirling, 912 F.3d
154, 174 (4th Cir. 2018). The “central inquiry” concerns “whether the conditions
imposed on the pretrial detainee constitute ‘punishment.’” Id. (citing Bell v.
Wolfish, 441 U.S. 520, 535-39 (1979)); Martin v. Gentile, 849 F.2d 863, 870 (4th
Cir. 1988)). Pretrial detainees only receive substantive due process protections for
a “punishment” imposed on them. Dilworth, 841 F.3d at 252. To establish that a
restriction or condition constitutes a “punishment,” a pretrial detainee must allege
that it was either “(1) imposed with an expressed intent to punish or (2) not
reasonably related to a legitimate non-punitive governmental objective.”
Williamson, 912 F.3d at 174 (internal quotation omitted). As applied to West’s
allegations, it is clear the over-detention of West was based upon a legitimate non-
punitive governmental objective of safeguarding the health and safety of other
detainees, correctional staff, West’s family, and the community for possible
COVID-19 exposure. Even viewing the asserted facts in the Complaint as true, the
only reasonable inference that a juror could draw is that the over-detention was
required due to West’s COVID-19 diagnosis, the 14-day quarantine requirement,
and there being no safe place from him to quarantine outside of County custody.
Thus, Count I fail to state a claim upon which relief may be granted and warrants
        Case 8:21-cv-00863-TDC Document 16 Filed 05/07/21 Page 4 of 4



dismissal.

       Finally, in Count III, West contends that this procedural due process rights
were violated when he was detained after posting bond for his release. (Doc. 1, ¶¶
54-55.) The facts asserted by West clearly show that the County did not deny him
an opportunity to be heard. As asserted by West in the Complaint, an Emergency
Habeas Corpus Petition was filed on his behalf and scheduled for a hearing on April
21, 2020. (ECF 1, ¶ 30.) West’s medical records show that he was clearly informed
of his diagnosis and required quarantine. West was quarantined in the medical unit
of the detention center and monitored by the medical staff. Since Mr. West was
released from quarantine and custody on April 16, 2020, the reasonable inference is
that the hearing was deemed moot and not held. There are no allegations that the
County prevented West from filing his petition or denied him a hearing. Again, the
Complaint fails to state a claim upon which relief may be granted and warrants
dismissal.

      For these reasons, Prince George’s County, Maryland seeks to file a Motion
to Dismiss, or alternatively, Motion for Summary Judgment.



                                      Respectfully submitted,



                                      Shelley L. Johnson
                                      Associate County Attorney
                                      (301) 952-3932
                                      sljohnson@co.pg.md.us




                                        4
